PER CURIAM.
The District Court of Appeal, Fourth District, having certified to us that its decision in the cases of City of Hallandale v. Meekins et al., and City of Hallandale v. Investment Corporation of South Florida (Fla.App.1970), 237 So.2d 318, passes upon a question of great public interest, we accepted jurisdiction for review pursuant to Article V, Section 4(2) of the Florida Constitution, F.S.A.
After hearing oral argument and carefully reviewing the briefs and the record, we have come to the conclusion that the decision of the District Court is correct and we adopt it as the decision of this
*254Court. The writ, therefore, is hereby discharged.
It is so ordered.
ROBERTS, C. J., and ERVIN, ADKINS and BOYD, JJ., concur.
CARLTON, J., dissents.